UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MICHAEL BEHRENDSEN, Individually and                Case No.: 1-19-cv-00024-DLI-LB
on behalf of all others similarly situated,

                         Plaintiff,

       v.

YANGTZE RIVER PORT AND LOGISTICS
LIMITED, XIANGYAO LIU, XIN ZHENG,
and TSZ-KIT CHAN,

                         Defendants.




              DECLARATION OF FAUN M. PHILLIPSON IN SUPPORT OF
                     DEFENDANTS’ MOTION TO DISMISS

       Faun M. Phillipson, pursuant to 28 U.S.C. § 1746, hereby declares as follows:

       1.      I am a partner at the law firm of Phillipson & Uretsky, LLP, counsel to Defendants

in the above-captioned action. I am a member in good standing of the bars of the State of New

York and the United States District Court for the Eastern District of New York. I submit this

Declaration in Support of Defendants’ Motion to Dismiss the Amended Class Action Complaint

filed on June 3, 2019.

       2.      Attached as Exhibit A is a true and correct copy of the Summons and Complaint

filed on or about January 28, 2019 with The Supreme Court of the State of New York, County of

New York in Majestic Symbol Limited, et al. v. Hindenburg Research, et al., Index No.

150879/2019.
       3.       The Amended Class Action Complaint refers to 10-K and 10-Q filings by Yangtze

River Port and Logistics Limited (“YRIV”) with the U.S. Securities and Exchange Commission

(“SEC”). Those filings are attached hereto.

       4.       Attached as Exhibit B is a true and correct copy of the 2015 10-K filed by YRIV

with the SEC.

       5.       Attached as Exhibit C is a true and correct copy of the 2015 10-K/A (Form 10-K

Amendment No. 1) filed by YRIV with the SEC.

       6.       Attached as Exhibit D is a true and correct copy of the 1Q 2016 10-Q filed by

YRIV with the SEC for the quarterly period ended March 31, 2019.

       7.       Attached as Exhibit E is a true and correct copy of the 2Q 2016 10-Q filed by

YRIV with the SEC for the quarterly period ended June 30, 2016.

       8.       Attached as Exhibit F is a true and correct copy of the 3Q 2016 10-Q filed by YRIV

with the SEC for the quarterly period ended September 30, 2016.

       9.       Attached as Exhibit G is a true and correct copy of the 2016 10-K filed by YRIV

with the SEC.

       10.      Attached as Exhibit H is a true and correct copy of the 1Q 2017 10-Q filed by

YRIV with the SEC for the quarterly period ended March 31, 2017.

       11.      Attached as Exhibit I is a true and correct copy of the 2Q 2017 10-Q filed by YRIV

with the SEC for the quarterly period ended June 30, 2017.

       12.      Attached as Exhibit J is a true and correct copy of the 3Q 2017 10-Q filed by YRIV

with the SEC for the quarterly period ended September 30, 2017.

       13.      Attached as Exhibit K is a true and correct copy of the 2017 10-K filed by YRIV

with the SEC.
       14.    Attached as Exhibit L is a true and correct copy of the 2017 10-K/A (Amendment

No. 1) filed by YRIV with the SEC.

       15.    Attached as Exhibit M is a true and correct copy of the 2017 10-K/A (Amendment

No. 2) filed by YRIV with the SEC.

       16.    Attached as Exhibit N is a true and correct copy of the 2017 10-K/A (Amendment

No. 3) filed by YRIV with the SEC.

       17.    Attached as Exhibit O is a true and correct copy of the 1Q 2018 10-Q filed by

YRIV with the SEC for the quarterly period ending March 31, 2018.

       18.    Attached as Exhibit P is a true and correct copy of the 2Q 2018 10-Q filed by YRIV

with the SEC for the quarterly period ending June 30, 2018.

       19.    Attached as Exhibit Q is a true and correct copy of the 3Q 2018 10-Q filed by

YRIV with the SEC for the quarterly period ending September 30, 2018.

       20.    Attached as Exhibit R is a true and correct copy of the April 17, 2017 Press Release

referenced in ¶87 of the Class Action Complaint.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: July 16, 2019

                                                                     /s/ Faun M. Phillipson
                                                                     FAUN M. PHILLIPSON
